Citation Nr: 1121272	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 1968.  The Veteran died in August 1992 and the appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  

The appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In July 2007, the Board denied service connection for the cause of the Veteran's death.  However, it was subsequently determined that timely evidence had been associated with another claims folder and not considered by the Board.  In October 2008, the Board vacated the July 2007 decision and remanded the matter for further development.  The requested VA and private medical records were obtained, along with a medical opinion dated in March 2009.  In addition, the Board again remanded this case in September 2010 to the agency of original jurisdiction for consideration and a new supplemental statement of the case.

This matter is now returned to the Board.  As discussed below, the Board finds that the agency of original jurisdiction substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in August 1992.  The immediate cause of death was listed as pneumonia complications, due to or as a consequence of chronic obstructive pulmonary disease.  

2. Cirrhosis was identified as another significant condition contributing to death but not resulting in the underlying cause.

3. At the time of the Veteran's death he was not service-connected for any disability.  

4. There is no competent evidence which shows that the Veteran's pneumonia or chronic obstructive pulmonary disease and the Veteran's resulting death were casually related to the Veteran's military service.  

5. There is no indication the Veteran had acquired hepatitis C during service or at any time prior to his death which led to his cirrhosis.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for service connection for cause of death benefits, section 
5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection for a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate service connection for cause of death based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations for a claim for service connection for cause of death benefits, the VA has no preliminary obligation to conduct a predecisional adjudication of the claim prior to providing section 5103(a)-compliant notice.  

In August 2005, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  At the time of his death, the Veteran was not service connected for any disabilities.  

Therefore, the Board finds that any notice error involving the Hupp requirements has not affected the essential fairness of the adjudication as VA has attempted to obtain all relevant evidence and a reasonable person could be expected to understand from the notices what was needed.  The Board stresses that the actions of the appellant demonstrate her awareness of the evidentiary requirements through the assistance of her counsel.  Furthermore, the issue of inadequate notice was not argued by the appellant or her attorney demonstrating that inadequate notice is not a prejudicial issue in this case.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records and other pertinent records, providing her with the opportunity to testify before the Board, and remanding the matter for a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In February 2010, the appellant's attorney argued a new medical examination of the evidence was necessary to determine whether the Veteran had hepatitis C prior to his death.  However, the Board finds that an examination is not required in this case.  Both the private gastroenterologist and the VA examiner agreed that there was no competent medical or lay evidence showing a diagnosis and it was speculative to assume the Veteran had hepatitis C, which ultimately led to cirrhosis, prior to his death.  Moreover, the evidence indicates other significant factors which may have led to his cirrhosis besides hepatitis C.  This is discussed in more detail below.  Accordingly, the Board concludes that an examination is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The survivors of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The appellant asserts that she is entitled to service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he died in August 1992; the immediate cause of death was pneumonia complications, due to or as a consequence of chronic obstructive pulmonary disease (COPD).  Cirrhosis was a significant condition contributing to death, but not resulting in the underlying cause of death.  See Certificate of Death, dated August 1992.

In this case, the appellant's primary assertion is that the Veteran's post-service symptoms of jaundice, fatigue, abdominal pain, loss of appetite, and nausea could be consistent with hepatitis C, which he may have been acquired during military service.  The appellant also asserts that the Veteran had in-service risk factors for hepatitis C, to include a tattoo on his arm which he apparently got during his military service, and a laceration on his finger.

The Board notes that service connection for a liver disability had already been denied during the Veteran's lifetime, in a December 1983 rating decision.  The RO denied the claim because there was no objective evidence of liver disability in service, and no objective evidence of a nexus between the Veteran's liver disability and his period of service.

The Veteran's in-service treatment records are absent of any pulmonary disability and there is no objective evidence relating pulmonary disability to service.  The in-service treatment records are also negative for a diagnosis of any type of hepatitis. 

Post-service medical records show a history of hepatitis A and B, but no diagnosis of hepatitis C.  The Veteran's cirrhosis was first diagnosed in April 1982 when he was also tested positive for hepatitis B surface antigen and core antigen along with a history of alcohol abuse. 

In September 2005, an opinion from a VA examiner concluded that the Veteran's death was not related to service.  The examiner pointed out that the Veteran's post- service medical records are dated in the 1980's, at a time when hepatitis C was not known.  However, the examiner ruled out the Veteran's in-service laceration as a risk factor for hepatitis C, as there is no indication that the laceration was caused by a bloody instrument.  Thus, the examiner noted that the Veteran's only in-service risk factor was the tattooing, but, as there is no information regarding the placement of the tattoo, the examiner stated that it would be mere speculation to determine the potential risk related to the tattooing.  See Compensation and Pension opinion, dated September 2005.

The examiner further explained that with exposure to hepatitis B or C, one would typically expect a viral-like illness, which could have been mild enough such that it was not reported to medical staff.  While the Veteran's hospital records document previous exposure to hepatitis, the examiner stated that it is unclear when the exposures occurred; the medical records do not document any illnesses.  The examiner further indicated that the presence of hepatitis antigens in the Veteran's blood represented an acute infection for hepatitis B, with laboratory findings signifying old hepatitis A infection.  Again, the examiner noted that hepatitis C is transmitted similar to B, so if the Veteran had an acute hepatitis B infection, he could have been exposed to hepatitis C at the same time.  Notwithstanding, the examiner concluded that given the lack of significant documented exposure to hepatitis C in service, the post-service episode of acute hepatitis B infection, the significant alcohol use and abuse, and the alpha-1 antitrypsin deficiency, the likelihood of hepatitis C contributing to the Veteran's death is small.  The examiner ultimately attributed the Veteran's cirrhosis to his alcohol abuse and an alpha-1 antitrypsin deficiency.  The examiner concluded that it is more likely than not that the Veteran's death was related to pneumonia primarily, COPD, with possible contribution of cirrhosis, secondary to alcohol abuse and genetic condition of alpha-1 antitrypsin deficiency.  Id. 

The examiner also stated that hepatitis A has a mode of transmission of oral fecal route, which is very different than hepatitis B and C.  Therefore, the examiner stated that the Veteran's history of hepatitis A is not significant in this case.  Id. 

The appellant submitted several opinions from Dr. C. I. S., a private gastroenterologist, who stated in November 2006 that while it is noted the Veteran died of complications of cirrhosis, the cause of the condition was unclear.  He noted alpha-1 antitrypsin deficiency can be associated with cirrhosis and that alpha-1 antitrypsin makes the condition worse.  Dr. C. I. S. stated lab results suggest alcohol was an issue but that the Veteran had positive serologies for hepatitis B and therefore, it was possible that he acquired hepatitis B at the same time. It was unclear where he acquired hepatitis B and possibly hepatitis C.  Dr. C. I. S. stated the use of airguns, blood transfusions, and other activities such as drug use have been associated with the transmission of hepatitis but that the Veteran's records did not provide any evidence on how he might have acquired hepatitis.  See Dr. C. I. S. letter, dated November 2006.

He further stated that while there was no evidence the Veteran had hepatitis C, it could be likely the Veteran did have it.  Dr. C. I. S. noted that while it was previously stated the Veteran did not have a viral-type illness, and this was considered to be against the possibility that he had hepatitis C, this notion was incorrect as many hepatitis C cases do not have an acute viral episode that can be clinically identified.  Furthermore, as the Veteran had hepatitis A and B, Dr. C. I. S. stated hepatitis C often occurs in those who have had evidence of previous hepatitis B infection.  Id.

In December 2006, after reviewing the medical records, Dr. C. I. S. provided an opinion that the Veteran had "serologic evidence of previous hepatitis B and it was more likely than not that he may have acquired hepatitis C at that time, and if this was the case this would well have been a major contributor to his death... where he acquired his hepatitis B (and possibly hepatitis C) is unclear."  See Dr. C. I. S. letter, dated December 2006.

Dr. C. I. S. submitted another opinion in February 2008 attesting to his qualification as an Associate Professor at the University of Minnesota and worked in the area of liver disease and hepatitis.  He stated that cirrhosis can be present for many years, even decades, prior to becoming clinically manifest.  Therefore, although the Veteran was not diagnosed with cirrhosis for many following his military service, it does not exclude the fact he acquired his cirrhosis during service.  See Dr. C. I. S. letter, dated February 2008.

Pursuant to the Board's October 2008 remand instructions, additional private hospital records, namely those from the Veteran's final hospitalization, and a new opinion upon the review of Dr. C. I. S.'s opinions and the newly acquired medical records was requested.  

In March 2009, a VA examiner provided an opinion following an extensive review of the evidence of record, including the opinions of Dr. C. I. S. from November 2006 to February 2008.  The VA examiner stated that there was no indication the Veteran was diagnosed with hepatitis C and disagreed with Dr. C. I. S's conclusions that since the Veteran was diagnosed with hepatitis B it was more likely than not he also had hepatitis C as his conclusions were speculative.  Rather the VA examiner pointed to evidence that the Veteran:

[H]ad a long history of alcohol abuse and alpha-1 antitrypsin deficiency.  These were active problems.  He had a history of [h]epatitis B.  This was an inactive problem.  There is no medical information about any other possible causes of liver disease.  Ultimately it is likely that the [Veteran] had cirrhosis due to alcohol abuse.  His known history of alcohol abuse more than adequately explains his clinical course.  It is not at least as likely as not that the [Veteran's] cirrhosis was the result of disease or injury incurred or aggravated in the service. Id.

With regard to whether it was as likely as not that the Veteran's cirrhosis contributed "substantially and materially" to his death, the VA examiner determined the Veteran died of "overwhelming bacterial infection and sepsis.  His sever chronic diseases - cirrhosis and COPD - likely contributed to his inability to respond to treatment for the pneumonia."  Id.   

In February 2010, Dr. C. I. S. submitted his most recent opinion stating that the Veteran did have cirrhosis at the time of his death and speculated it was a major contributing factor in his death.  Dr. C. I. S. addressed the cause of cirrhosis and noted alcohol as a possible contributing factor.  He acknowledged the Veteran was not diagnosed with hepatitis C and died prior to hepatitis C antibody testing.  However, he noted hepatitis C may be acquired by tattoos and that airgun injections was theoretically possible.  See Dr. C. I. S. letter, dated February 2010.

Regarding the Veteran's alpha-1 antitrypsin deficiency, Dr. C. I. S. stated it was "a genetic condition, which in the homozygous state can be associated with liver disease.  In the presence of other causes of liver disease, such as alcohol or chronic viral hepatitis, this can produce quite severe liver disease and be a major contributing factor to cirrhosis."  Furthermore, while he opined the Veteran's diagnosed hepatitis A and B did not cause the cirrhosis, Dr. C. I. S. could not discount the possibility the Veteran also had hepatitis C and if so, it would have been "a considerable contributing factor" in causing cirrhosis.  Id.

The Board notes several lay statements submitted by the appellant and the Veteran's friends who attest that the Veteran did not have a tattoo prior to service and got one during his military service.  The Board observes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Based on the above evidence, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death for several reasons.  First, the Veteran's primary cause of death was from pneumonia complications as a consequence of COPD.  There is no indication within the Veteran's in-service treatment records or any post-service treatment records that his COPD was related to service.  There is also no opinion from a medical expert that the Veteran's COPD resulted from service.  Furthermore, a pulmonary disability, to include pneumonia and COPD, was not present in service and was also not present in service or within the first post service year.  Following service, many years passed without any documentation of pulmonary disability manifestations.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Second, regarding the issue of whether the Veteran's cirrhosis contributed to the Veteran's death, the appellant has provided a possible theory that the Veteran had hepatitis C which led to his cirrhosis.  Dr. C. I. S. and the March 2009 VA examiner both agreed on the following facts: 1) the Veteran was diagnosed with hepatitis A and B, 2) there is no evidence of record the Veteran was diagnosed with hepatitis C, 3) hepatitis A and B did to cause the Veteran's cirrhosis, 4) the Veteran had alpha-1 antitrypsin deficiency and 5) the Veteran had a history of alcohol abuse.  

As to whether the Veteran had hepatitis C, the VA examiner disagreed with Dr. C. I. S.'s November and December 2006 opinions that the Veteran's hepatitis C was acquired at the same time he contracted hepatitis B as there was no diagnosis of hepatitis C and as Dr. C. I. S.'s statements were speculative at best.  Rather, the VA examiner relied on known facts to determine that the cause of cirrhosis was the Veteran's long history of alcohol abuse coupled with an alpha-1 antitrypsin deficiency.  The VA examiner further opined the Veteran's cirrhosis was at least as likely as not the result of disease or injury incurred or aggravated during service. 

The Board notes that while Dr. C. I. S. stated in February 2010 that it was possible the Veteran had hepatitis C, he was unwilling to state that it was more likely than not.  Dr. C. I. S. reported that the transmission of hepatitis C through tattoos and airgun use was "only infrequently" associated.  Again, Dr. C. I. S's opinion that the Veteran may have acquired hepatitis C through his tattoo and airgun use is also speculative.   Significantly, Dr. C. I. S. agreed with the VA examiner that a major contributing factor to cirrhosis was the Veteran's alpha-1 antitrypsin deficiency coupled with other causes of liver disease such as alcohol abuse or chronic viral disease. 

Therefore, the opinions that the Veteran acquired hepatitis C during service and that it contributed to his prior to his death are speculative at best.  The Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of hepatitis C or a clear medical opinion that the Veteran had hepatitis C as a result of his service.

In this case, the record contains medical evidence identifying the cause of the Veteran's death, but no competent medical evidence or opinion indicates that the condition that led to the Veteran's death was related to his active service.  38 C.F.R. § 3.159(c)(4) (2002); see also Charles v. Principi, 16 Vet. App. 375 (2002).  After giving due consideration to the to all the evidence of record, the Board finds the medical opinion attributing the Veteran's cirrhosis to his alpha-1 antitrypsin deficiency and alcohol abuse is the most probative evidence of record regarding etiology of cirrhosis and that there is no evidence it is related to the Veteran's military service.

In addition to the medical evidence, the Board has considered the appellant's contentions and various lay statements submitted on her behalf, that the Veteran's death was caused by hepatitis C, which in turn-caused the Veteran to develop cirrhosis. However, none of this evidence provides a basis for allowance of the claim as she has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation as the question of causation here involves a more complex relationship that the appellant is not competent to address.

Since for the reasons stated the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


